DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 12/28/2020 has been entered. Claims 1-4 & 7-12 remain pending in the application. Claims 6 & 13-14 remain withdrawn as being drawn to non-elected inventions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 'an applicator configured for applying' in claims 8-11 and 'a feeder' in claims 8 & 10. As indicated in the drawings and instant specification, the application device (15) is being interpreted as a roll/drum and the system is being interpreted as a series of idle rollers and the application roll/drum (Figures 4A, 6A & 7b of the instant specification; Page 14, lines 8-25).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 & 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8 & 10 recite th.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an applicator configured for applying adhesive" and "an adhesive applicator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification nor the drawings disclose any specific structure for the claimed applicators (applicators are akin to a 'device for applying' and are again, merely placeholders without structure) for applying adhesive. Neither are there any examples provided of applicators for applying adhesive (such as spray heads, nozzles, coating bars etc.). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4, 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (JPH06345096A - cited in IDS, see machine translation attached as O.A Appendix) and Aoyama et al (JP2002002645A - see machine translation attached) and Ito et al (U.S PG Pub 20040216834 A1).
Regarding claim 1, Kudo, drawn to the art of forming a polyester bottle with a leg base, which is formed by fixing a leg base (2) to the bottom of a thermoplastic polyester bottle body (11) (‘Description’ pg.2 of document, lines 10-12), discloses a method of applying a support material (i.e. leg base 2, leg base sheet 3), a strip of support material (base sheet 3), to a container with a convex bottom (i.e. a hemispherical bottom) (Figures 1-5; ‘Description’ pg. 3-4 of document, lines 38-93). Kudo has discloses both the bottle and the leg base (i.e. strip of supporting material or element) being made from thermoplastic polyester resin, such as PET (‘Description’, pg. 3 of document, lines 38-40 & pg. 2, lines 30-32). Kudo has disclosed the leg base (2) being attached and fitted (i.e. applied) to the bottle (i.e. container) and has further disclosed using adhesive to attach the leg base to the container (‘Description’, pg. 3 of document, lines 51-58). Thus, Kudo has discloses steps a) and d) as claimed in the instant claim. While Kudo has not explicitly disclosed a plurality of containers, it is obvious and implicit that the process of Kudo is used to apply a support material (i.e. leg base) to a plurality of containers, it would be quite unreasonable to use the process to solely manufacture one single container with a support material. Thus, it is obvious and implicit from Kudo to use the process for a plurality of containers and use a plurality of support elements and apply them to each container. Kudo, however, has not explicitly disclosed steps b) and c) of the instant claim. However, it is well-known in the prior art to use a machine to apply strips of flexible material (i.e. support material/labels) and to feed a plurality of container to said machine, as disclosed by Aoyama.

It would have been obvious to an ordinarily skilled artisan to have modified the method of Kudo, with the machine for applying a plurality of strips of support material to a plurality of containers by feeding a plurality of containers to the machine, as disclosed by Aoyama, to arrive at the instant invention, in order to reduce time for adjustment of the label and to reduce troublesome work (Pg. 9 of 
Regarding the thickness of the support material, neither Kudo nor Aoyama have explicitly disclosed a thickness of the support material. Ito, drawn also to the art of preparing labels for attachment to containers (with the container being PET bottles) ([0001-0002]; [0017]), discloses the sheet for the label being a plastic material (i.e. a PET film [0093]) and further discloses the thickness of the sheet being between 15 to 200 µm [0097], which translates to 0.0015 mm to 0.2 mm, which falls within the instantly claimed range and forms an overlapping range with the instantly claimed range. Ito further discloses that the thickness may be greater than 0.2mm as long as it does not impair handling and operability of the label (interpreted in this instance as the support material strips), suggesting that a thickness in the range as disclosed by Ito leads to good handling and operability. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).
It would have been obvious to an ordinarily skilled artisan to have modified the thickness of the support material of Kudo, with the thickness being within and overlapping with the instantly claimed range, as disclosed by Ito, to arrive at the instant invention, in order to have a label (support material) with good handling and operability [0097].

Regarding claim 2, Kudo has already disclosed the container having a hemispherical bottom (Figures 4-5; pg. 2 of document, lines 25-26).

Regarding claim 3, Kudo has already disclosed the support material being formed of PET (‘Description’, pg. 3 of document, lines 38-40 & pg. 2, lines 30-32).

Regarding claim 4, Kudo has already disclosed the limitations of the instant claim (see claim 1 rejection. Kudo has disclosed the leg base supporting the bottle in an upright position, as the leg base functions as a ground contact portion (Abstract) (Figures 1-5). Further, Kudo has disclosed support material being wrapped around the container (Figures 4-5) and further having a length L and width I to finish at or below the bottom of the container (Figures 4-5) (‘Description’ pg. 3 of document, lines 51-58).

Regarding claim 8, Aoyama has further disclosed the machine as instantly claimed. Aoyama has disclosed the machine comprising a carousel (22 – revolving body) with a plurality of labelling units (Figures 1-3; 16+17 together make up the labelling units comprising rotatable plates), each labelling unit comprising a rotatable plate (holding units 16 +17 together make up the rotating plate, which makes up the labelling unit, as the bottle being held by the holding units 16 + 17 is rotated when applying the label (‘Description’, pg. 8 of document, lines 274)), with upper (17) and lower retaining members (16) to retain the containers (Figure 3), and a device (drum 18) for applying support element (label) to a container, a system (reel 11, cutter 13, roll 19 and drum 18) for feeding a strip of support element from a reel (11) to the drum (18), a device (13) for cutting support elements from the strip, and a device (15) for applying an adhesive layer to the support element (‘Description’ pg. 8 of document, lines 249-265; Figures 1-3).

Regarding claim 10, Aoyama has already disclosed the limitations of the instant claim. Aoyama has disclosed the machine comprising a carousel (22 – revolving body) with a plurality of labelling units (Figures 1-3; 16+17 together make up the labelling units comprising rotatable plates), each labelling unit comprising a rotatable plate (holding units 16 +17 together make up the rotating plate, which makes up .

Claim 7 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (JPH06345096A - cited in IDS, see machine translation attached as O.A Appendix) and Aoyama et al (JP2002002645A - see machine translation attached), Ito et al (U.S PG Pub 20040216834 A1) and in view of Owens-Illinois (FR1559742 A - cited in IDS with machine translation provided).
Regarding claim 7, Aoyama has further disclosed a device (a printer stamping machine 14) which prints various items onto the label (i.e. images and writing being formed on the label) (‘Description’ pg. 8, lines 258-259). In the event the applicant disagrees with the above rationale, it is well-known in the art to form images/writings on a support element/label that is applied to a container, as disclosed by Owens-Illinois.
Owens-Illinois, discloses a container having a base which enables the container to stand (‘Description’ pg. 1, lines 1-4), and further discloses the base having writing (decoration) on it (Figures 1, 3 & 5) (‘Description’ pg. 1, lines 5-6) (‘Description’ pg. 4, lines 18-27) (‘Description’ pg. 5, lines 3-10). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kudo and Aoyama, with the support material having writing on it, as disclosed by Owens-Illinois, to arrive at the instant invention, in order to be able to have an advertisement/decoration on the base portion, without needing to put any patterns on the main body of the bottle (‘Description’ pg. 5, lines 3-6).

Regarding claim 12, Aoyama has already disclosed the machine comprising a device (a printer stamping machine 14) which prints various items onto the label (i.e. images and writing being formed on the label) (‘Description’ pg. 8, lines 258-259). 

Claim 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (JPH06345096A - cited in IDS, see machine translation attached as O.A Appendix) and Aoyama et al (JP2002002645A - see machine translation attached), Ito et al (U.S PG Pub 20040216834 A1) and Kronseder (U.S PG Pub 20180186494 A1).
Regarding claim 9, Aoyama has further disclosed the machine as instantly claimed. Aoyama has disclosed the machine comprising a carousel (22 – revolving body) with a plurality of labelling units (Figures 1-3; 16+17 together make up the labelling units comprising rotatable plates), each labelling unit comprising a rotatable plate (holding units 16 +17 together make up the rotating plate, which makes up the labelling unit, as the bottle being held by the holding units 16 + 17 is rotated when applying the label (‘Description’, pg. 8 of document, lines 274)), with upper (17) and lower retaining members (16) to retain the containers (Figure 3), and a device (drum 18) for applying support element (label) to a container, a system (reel 11, cutter 13, roll 19 and drum 18) for feeding a strip of support element from a reel (11) to the drum (18), a device (13) for cutting support elements from the strip, and a device (15) 
Kronseder, drawn also to the art of preparing labels (interpreted as support elements in this instance) for attachment/application to containers (Abstract; Figure 1), with the containers being bottles [0009], discloses storing labels (i.e. support elements which are die-cut) in a label box (101) with the labels being die-cute and stored in a stack (102) (Figure 1), and further discloses a pallet carousel (104-106), being part of a label conveying unit (103) (i.e. the label box and label conveying unit together being a dispenser) (Figure 1; [0071-0072]). Thus, it is well known to have a dispenser of labels (support elements) that are pre-cut and stored in a stack, and as such this is merely another way of storing labels and attaching labels to containers, as disclosed by Kronseder.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kudo and Aoyama, with the dispenser as disclosed by Kronseder, to arrive at the instant invention, in order to have a method which can directly place the labels by the pallets onto the container and further can have cold glue to be directly applied to the labels of any arbitrary shape or size (i.e. pre-cut stored in a stack) [0098].  
Regarding claim 11, Aoyama has further disclosed the machine as instantly claimed. Aoyama has disclosed the machine comprising a carousel (22 – revolving body) with a plurality of labelling units (Figures 1-3; 16+17 together make up the labelling units comprising rotatable plates), each labelling unit comprising a rotatable plate (holding units 16 +17 together make up the rotating plate, which makes up the labelling unit, as the bottle being held by the holding units 16 + 17 is rotated when applying the label (‘Description’, pg. 8 of document, lines 274)), with upper (17) and lower retaining members (16) to retain the containers (Figure 3), and a device (drum 18) for applying support element (label) to a container, a system (reel 11, cutter 13, roll 19 and drum 18) for feeding a strip of support element from 
Kronseder, drawn also to the art of preparing labels (interpreted as support elements in this instance) for attachment/application to containers (Abstract; Figure 1), with the containers being bottles [0009], discloses storing labels (i.e. support elements which are die-cut) in a label box (101) with the labels being die-cute and stored in a stack (102) (Figure 1), and further discloses a pallet carousel (104-106), being part of a label conveying unit (103) (i.e. the label box and label conveying unit together being a dispenser) (Figure 1; [0071-0072]). Thus, it is well known to have a dispenser of labels (support elements) that are pre-cut and stored in a stack, and as such this is merely another way of storing labels and attaching labels to containers, as disclosed by Kronseder.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kudo and Aoyama, with the dispenser as disclosed by Kronseder, to arrive at the instant invention, in order to have a method which can directly place the labels by the pallets onto the container and further can have cold glue to be directly applied to the labels of any arbitrary shape or size (i.e. pre-cut stored in a stack) [0098].

Response to Arguments
Applicant's arguments filed 12/28/2020 in Amendment (pages 7-9) have been fully considered but they are not persuasive. 
Regarding applicant’s arguments as relating to the claim limitations being interpreted under 35 U.S.C 112(f) (page 7 of amendment), it is noted that the instant amendment has merely amended the claims to recite “an applicator configured for applying” and “a feeder” in claims 8-11, instead of “a device for applying” and “a system for feeding”. This amendment does not add any specific structure to the claim limitations, as “an applicator configured for applying” and “a feeder” are akin to “a device for applying” and “a system for feeding”, and are still merely general placeholders without any specific structure. Thus, claim limitations in 8-11 are still interpreted under 35 U.S.C 112(f).
Regarding applicant’s arguments on page 8 as relating to the 35 U.S.C 103 rejections of claim 5, over Kudo, Aoyama and Ito, it is noted that the limitations of “if the support material is plastic then thickness is…if the support material is metal then thickness is…”, are merely “or” limitations. These limitations are “or” limitations because they present different options, such as option A or option B, and as long as the references meet the limitations of one of the options, then the subject matter of the claim is taught by the prior art. In short, the “if…..” claim limitations can be rewritten as “wherein a support material is plastic with x thickness, or a support material is metal with y thickness….etc.” The combination of Kudo, Aoyama, and Ito meets the instant limitations of instant claim 1, because Kudo and Aoyama, as modified by Ito, disclose a support material that is plastic and has the thickness in the range as instantly claimed (see claim 1 rejection above).
Further, applicant is making statements and asserting that they are irrefutable, without providing any evidence to suggest why they are irrefutable. Applicant argues that the labeling machine of Aoyama is completely unsuitable for a container having a convex bottom, however, there is no indication in Aoyama that this is the case. Aoyama is drawn to the application of labels on the containers 
Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Further, regarding applicant’s assertion that the thickness would cause a problem with manual application, because of the support material being too thin, it is noted that Kudo and Aoyama as modified by disclose a machine or automated system for applying the support material to the container. Further, Aoyama is drawn to applying labels, and as is known, labels are quite thin, and this Kudo as modified by Aoyama is certainly capable of applying thin support materials to the containers. Further applicant again asserts that manual application of small thicknesses would not be possible, without providing any clear evidence as to why this would be the case. Further, Ito provides a clear motivation to having a support material/label be in the instantly claimed range, as Ito discloses that such a thickness allows the label to have good handling and operability [0097]. As such, the combination of Kudo, Aoyama, and Ito, provide a labeler that is capable of applying a plurality of thin support elements to convex shaped containers
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712